DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 5-9, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaskova et al. (US2016/0098294) (hereinafter Vaskova).

As per claim 1, Vaskova teaches: 

A method for cloud service, comprising: 
receiving, by processing circuitry that operates for a cloud service, a request including at least first characteristics associated with a variable, the first characteristics describing the variable (Vaskova, [0057]—being shared variable can be seen as characteristics ); 
generating, by the processing circuitry, a message including the first characteristics associated with the variable and an updated value of the variable (Vaskova, [0057]); and 
sending, by the processing circuitry, the message to a recipient (Vaskova, [0057]).

As per claim 2, Vaskova teaches: 

The method of claim 1 (see rejection on claim 1), wherein the first characteristics comprise at least a definition of the variable, a unit of the variable, a format of the variable, and a universal identifier of the variable (Vaskova, [0057]).

As per claim 11, see rejection on claim 1. 

As per claim 12, see rejection on claim 2. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-4, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vaskova in view of Li (US2015/0207871) (hereinafter Li).

As per claim 3, Vaskova teaches: 
The method of claim 1 (see rejection on claim 1).

Vaskova does not expressly teach: 
wherein the processing circuitry is configured to establish and manage a workflow for the cloud service.

However, Li discloses: 
wherein the processing circuitry is configured to establish and manage a workflow for the cloud service (Li, [0084]).

Both Li and Vaskova pertain to the art of compute task execution.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Li’s method to establish and manage a workflow because a workflow is a common service to provide.  A POSITA would thus know to use Li’s method to manage such a common service to make Vaskova more useful to users. 

As per claim 4 , Vaskova teaches: 

The method of claim 1 (see rejection on claim 1).

Vaskova does not expressly teach: 
wherein the processing circuitry is configured to perform one or more tasks in a workflow for the cloud service.



wherein the processing circuitry is configured to perform one or more tasks in a workflow for the cloud service  (Li, [0084]).

Both Li and Vaskova pertain to the art of compute task execution.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Li’s method to perform one or more tasks in a workflow because a workflow is a common service to provide.  A POSITA would thus know to use Li’s method to manage such a common service to make Vaskova more useful to users. 

As per claim 13, see rejection on claim 3. 

As per claim 14, see rejection on claim 4. 

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaskova in view of WATFA et al. (US2021/0208946) (hereinafter WATFA).

As per claim 10 , Vaskova teaches: 

The method of claim 1 (see rejection on claim 1).

Vaskova does not expressly teach: 
wherein the message includes a request descriptor object that identifies the request.

However, WATFA discloses: 
wherein the message includes a request descriptor object that identifies the request (WATFA, [0171]).

Both WATFA and Vaskova pertain to the art of compute task execution.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use WATFA’s method to use a request descriptor because systems often need to know what request is under execution and WATFA provides a known way to convey such information.  A PHOSITA would thus know to use WATFA’s method to provide request description. 

As per claim 20, see rejection on claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196